Pfeifer, J.,
dissenting. This court’s holding in State v. Brown (1992), 63 Ohio St.3d 349, 588 N.E.2d 113, should control this case. The Brown opinion is measured and wise, and allows for the search of the interior of an automobile incident to a driver’s arrest when necessary. Under Brown, police officers can search an automobile if there is probable cause to suspect that the vehicle contains contraband, if there is a suspicious item in plain view, or if an officer is searching for weapons within the immediate control of the suspect. These are all reasonable exceptions to the Fourth Amendment prohibition against warrantless searches. The majority’s holding today seems inclined to skirt the Fourth Amendment rather than work within it. I dissent and also join the dissent of Chief Justice Moyer.